Citation Nr: 1116161	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to an earlier effective date for the award of a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to April 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Board acknowledges that the Veteran appealed the issue of entitlement to an earlier effective date for the award of a 70 percent rating for PTSD.  However, based on the Veteran's arguments and the fact that the 70 percent rating is the initial rating assigned, the Board has recharacterized the matter as entitlement to an earlier effective date for the award of service connection for PTSD.  


FINDINGS OF FACT

1.  The current claims of entitlement to earlier effective dates for the award of service connection for PTSD and TDIU constitute freestanding claims for earlier effective dates.  

2.  The moving party failed to adequately set forth the alleged errors of fact or law in the January 1997 rating decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an earlier effective date earlier for the award of service connection for PTSD is dismissed.  38 U.S.C.A. §§ 5109A, 7105, 7266 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).
2.  The claim of entitlement to an earlier effective date earlier for the award of TDIU is dismissed.  38 U.S.C.A. §§ 5109A, 7105, 7266 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for a psychiatric disorder was denied in January 1997 because the evidence did not demonstrate the existence of a mental disorder.  Notification of this decision was mailed to the Veteran on January 16, 1997.  The Veteran did not submit a timely appeal.  The Board acknowledges that the Veteran reports that he submitted a notice of disagreement.  See, e.g., September 2002 and February 2004 statements.  However, he has indicated that he submitted this notice of disagreement in April 1998, after the one year time to appeal the January 1997 rating decision had expired.  Thus, the Board finds the January 1997 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

On February 22, 2001, the Veteran indicated his desire to file a new claim of service connection for a psychiatric disorder.  In a February 2002 rating decision, the RO granted service connection for PTSD with a 50 percent rating and entitlement to TDIU, effective February 22, 2001.  Notification of this decision was mailed to the Veteran on February 26, 2002.   

In September 2002, the Veteran submitted a statement in which he expressed his disagreement with the effective dates assigned for the award of service connection for PTSD and the award of TDIU.  In July 2003, a statement of the case was issued, denying earlier effective dates for the award of service connection and TDIU.  Notification of this decision was mailed to the Veteran on August 4, 2003.  In September 2003, the RO received a statement from the Veteran in which he indicated his satisfaction with the assigned effective dates and his disagreement with the initial rating assigned for PTSD.  In October 2003, the Veteran confirmed that he was withdrawing his appeal of the effective dates assigned for the award of service connection and TDIU.  See October 2003 report of contact.  

In February 2004, the Veteran submitted statements in which he indicated his desire to retract his "notice of agreement" and to continue the appeal of effective dates assigned for the award of service connection and TDIU.  In July 2004, the RO informed the Veteran that the appellate period for the issues of earlier effective dates for the award of service connection and TDIU had lapsed.  The Veteran was informed that if he intended to pursue these issues, the RO would treat them as new claims.  In August 2004, the Veteran submitted a statement in which he reported that he was seeking both an increased rating for PTSD and an earlier effective date for the award of service connection for PTSD.  He indicated that that if the appellate period had lapsed, he wished his claim for earlier effective date be reopened.  

 In a December 2006 decision, the Board awarded an increased initial rating of 70 percent for PTSD, effective the date of the February 2001 claim of service connection.  In the introduction section, the Board informed the Veteran that it did not have jurisdiction over the issues of earlier effective dates for the award of service connection for PTSD and TDIU.   

In January 2007, the Veteran submitted a statement in which he indicated that he disagreed with the effective date assigned for the 70 percent rating because he believed the effective date should be the date the initial claim was received.  He also expressed a desire for an earlier effective date for the award of TDIU  

In February 2007, the RO issued a rating decision implementing the Board's award of a 70 percent rating for PTSD effective February 22, 2001.  In July 2007, the Veteran submitted a statement in which he expressed his desire to have the effective dates for the award of service connection and TDIU amended to September 1, 1996.  Subsequently in July 2007, the RO issued a rating decision denying an earlier effective date for the award of TDIU.  In September 2007, the Veteran submitted a notice of disagreement with the decision.  Subsequently in September 2007, the RO issued a statement of the case denying entitlement to earlier effective dates for the award of service connection for PTSD and TDIU, which the Veteran appealed.  

After consideration of the evidence, the Board finds the February 2002 rating decision which awarded service connection for PTSD and TDIU is final because the Veteran did not submit a timely Substantive Appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).  The Veteran had until October 4, 2003, to submit a timely response/Substantive Appeal.  During that time, he did not submit such a response, request an extension, or submit new evidence; in fact, he indicated his intent to take no further action on the claims of earlier effective date. 

After a rating decision establishing an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, because the Board finds the February 2002 rating decision is final, the Veteran's only option in his attempt to obtain earlier effective dates is a motion to revise a decision based on clear and unmistakable error.  See Rudd; see also 38 C.F.R. § 3.105.   

Here, the Veteran argues that CUE was committed in the January 1997 rating decision which denied service connection for PTSD.  He alleges that service connection for PTSD should be been granted at that time because he had been receiving medical treatment for psychiatric symptoms at that time.  He also alleges that he was provided an inadequate psychiatric examination at that time.  The Veteran does not make any CUE arguments with regard to TDIU; it appears his argument is that the effective date of the award of TDIU should be the same as the effective date of the award of service connection for PTSD.  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of CUE.  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, it must be shown that the correct facts, as they were known at the time, were not before the adjudicator (disagreement as to how the facts should have been weighed will not suffice) or the law in effect at the time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  See Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  

To assert a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  In addition, allegations that the VA breached its duty to assist also cannot form a basis for CUE, nor can a non-specific claim of error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirements, and motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Veteran's motion for CUE is premised on arguments that the RO failed to properly evaluate the evidence and failed to provide adequate examinations.  As noted above, however, these arguments are not valid bases for CUE.  See Caffrey v. Brown, 6 Vet. App 377 (1994).  Since the moving party has failed to comply with the pleading requirements set forth in 38 C.F.R. § 20.1404(b) (2008), the CUE motion must be dismissed without prejudice.  The Board notes that this disposition is more favorable to the moving party than a denial on the merits would be, as the moving party is free at any time to resubmit a CUE motion with respect to the January 1997 rating decision, since a dismissal without prejudice does not preclude such a refiling.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995); see also Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003) (holding that in asserting CUE, where the claimant fails simply in the pleading rather than on the merits, the appropriate decision is to dismiss the claim without prejudice to refilling rather than to deny).

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist contained in VCAA are not applicable to cases, such as this one involving earlier effective date claims and CUE, in which the law, rather than the evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

ORDER

The claim of entitlement to an earlier effective date for the award of service connection for PTSD is dismissed.  

The claim of entitlement to an earlier effective date for the award of TDIU is dismissed.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


